LEE, J.,
dissenting.
I agree with the majority that the crucial issue in this case is the validity of the stop. However, in my opinion, the majority’s reliance on State v. Valdez, 277 Or 621, 561 P2d 1006 (1977), is misplaced. In Valdez the officer had not received any report of a crime having been committed before the stop was made — in the instant case Officer Howell hadpreviously received a report of a burglary. The dispositive consideration in this case should be the authority granted by the legislature to make the stop.
ORS 131.615(1) provides:
"(1) A peace officer who reasonably suspects that a person has committed a crime may stop the person and, after informing the person that he is a peace officer, make a reasonable inquiry. (Emphasis supplied.)
The term "reasonably suspects” is given the following meaning by ORS 131.605(4):
" 'Reasonably suspects’ means that a peace officer holds a belief that is reasonable under the totality of the circumstances existing at the time and place he acts as authorized in ORS 131.605 to 131.625. (Emphasis supplied.)
Applying the "totality of the circumstances” test, Officer Howell knew that: (1) a burglary had been committed in the immediate vicinity; (2) defendant’s vehicle was the first that he observed in the area; (3) it was traveling away from the scene; (4) it was observed only "a minute or so” after he received the radio report; (5) the vehicle was less than one quarter mile from the burglarized residence; and (6) traffic was light in this residential district at approximately 2 o’clock in the morning. In sum, these facts provided *478sufficient "observable facts,” under the "totality of the circumstances” test, to justify the stop.
It is inconceivable to me that the legislature, through the use of the foregoing language, intended to restrict a "peace officer” to the extent that he would be precluded from doing exactly what Officer Howell did. Had Officer Howell done less, he would have been derelict in the performance of his duty. Would the majority reach the same result if a murder had been reported?
The myopic view taken by the majority thwarts legislative intent, improperly obstructs effective police work, and corrodes the confidence of peace officers and the public in our ability to make realistic decisions.
I would affirm, so I respectfully dissent.